-|>b->N

\OOO\IO\L!I

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 2:17-cv-OO700-RSL Document 119 Filed 09/27/18 Page 1 of 2

UNITED STATES DISTRICT COURT '
WESTERN DISTRICT OF WASHINGTON AT SEATTLE

ALICE MIKELSEN, Surviving Spouse, and
SUSAN PAGE, as Personal Representative
for ARTHUR MELVIN MIKELSEN,
Deceased,

Plaintiffs,

v.
AIR & LIQUID SYSTEMS
CORPORATION, et al.,

Defendants

 

NO. 2: l7-cV-00700-RSL

STIPULATION AND
ORDER OF DISMISSAL OF
DEFENDANT AIR & LIQUID SYSTEMS
CORPORATION

STIPULATION

The above-captioned plaintiffs and defendant Air & Liquid Systems Corporation,

stipulate to the entry of the following Order of Dismissal without ii.lrther Notice, With

prejudice and Without costs to either party, reserving to plaintiffs all plaintiffs’ rights of

action, claims, and demands against any and all other parties.

DATED this 27th day of September, 2018.

SCHROETER, GOLDMARK & BENDER

s/Thomas J. Breen

Thomas J. Breen, WSBA No. 34574
Kristin Houser, WSBA No. 7286
Attorneys for Plaintiffs

EPRGPGS‘E'B] STIPULATION AND ORDER OF

DISMISSAL OF DEFENDANT A[R & LIQUID SYSTEMS

CORPORATION - l
No. 211 7-cv-00700-RSL

GORDON REES SCULLY
MANSUKHANI, LLP

s/Mark B. Tuvim

Mark B. Tuvim, WSBA No. 31909
Kevin J. Craig, WSBA No. 29932
Attorney for Air & Liquid Systems
Corporation

GORDON REES SCULLY

MANSUKHANI, LLP
701 5th Avenue, Suite 2100
Seattle, WA 98104
Telephone: (206) 695-5100
Facsimile: (206) 689-2822

 

\lO\Ul-I>L»)N

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

l 148089/402530

5

 

 

lv. l

Case 2:17-cv-OO700-RSL Document 119 Filed 09/27/18 Page 2 of 2

ORDER OF DISMISSAL
THIS MATTER having come on regularly for hearing before this Court upon the

foregoing Stipulation, and the Court being fully advised in the premises.

NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED
that plaintiffs’ claims against defendant Air & Liquid Systems Corporation, its predecessors,
successors, subsidiaries, parents, affiliated entities, directors and officers, are dismissed with
prejudice and without costs to either party, reserving to plaintiffs all plaintiffs’ right of action,

claims, and demands against any and all other parties.

DoNE IN oPEN coURT this Ln<l.day of ©ol"N.W\ , 2018.

M$Cawl(

HONORABLE ROBERT S. LASNlK
United States District Court Judge

Presented by:
SCHROETER, GOLDMARK & BENDER

s/Thomas J. Breen
Thomas J. Breen, WSBA No. 34574
Kristin Houser, WSBA No. 7286

Attorneys for Plaintiffs

GORDON REES SCULLY MANSUKHANI

S/Mark B. Tuvim

Mark B. Tuvirn, WSBA No. 31909

Kevin J. Craig, WSBA No. 29932

Attorneys for Air & Liquid Systems Corporation

GORDON REES SCULLY

MANSUKHANI, LLP
[BRQP'QSBD] STIPULATION AND ORDER OF 701 SEh AVeIlll€, Suite 2100
DISMISSAL OF DEFENDANT AIR & LIQUID SYSTEMS Seattle, WA 98104
CORPORATION - 2 Telephone: (206) 695-5100

NO. 2217-CV-00700-RSL Facsimile: (206) 689-2822

 

